office_of_chief_counsel internal_revenue_service memorandum number release date cc pa apjp b02 jmmoran postn-153429-05 uilc date date to bradford a johnson associate area_counsel hartford large and midsized business cc lm f har attn raymond m boulanger senior attorney cc lm f har b from janice r feldman assistant to the branch chief procedure administration administrative provisions and judicial practice cc pa apjp b02 sec_6501 how to determine gross_income subject this memorandum responds to your request for assistance regarding an issue raise by a team coordinator that concerns what constitutes gross_income for purposes of the six-year period of limitations on assessment under sec_6501 sec_6501 uses a percentage of gross_income to measure whether the omission of an amount from the gross_income stated on an income_tax return is substantial and thereby triggers an extended period of assessment issues issue how is the amount of gross_income stated in a tax_return determined for purposes of sec_6501 where the computation shown thereon includes items of capital_loss as well as items of capital_gain issue whether a capital_loss transaction may result in an omission of gross_income for purposes of sec_6501 if the loss is disallowed in its entirety postn-153429-05 conclusions issue the amount of gross_income stated in the return takes into account items of capital_gain but not those of capital_loss issue like the amount of gross_income stated in the return the amount of gross_income omitted takes into account items of capital_gain but not those of capital_loss a capital_loss transaction does not result in an omission of gross_income even if the loss is disallowed in its entirety if the adjustment goes beyond disallowing the loss and results in gain being recognized on the transaction because either the amount_realized was understated or the basis was overstated an omission of gross_income results facts the following figures were provided by the team coordinator for purposes of discussing issue gross_receipts cost_of_goods_sold gross_profit interest dollar_figure big_number capital_gain capital_loss big_number net_capital_gain income net_capital_loss of dollar_figure is carried forward dollar_figure dollar_figure big_number total dollar_figure at issue is the treatment of the capital_gain and the capital_loss items the methods for determining gross_income stated in the return for purposes of this issue are as follows method a start with dollar_figure which reflects a netting of the capital items - gross_income per return before special rule in sec_6501 add back cost_of_goods_sold special rule in sec_6501 gross_income for sec_6501 purposes method b gross_receipts dollar_figure dollar_figure big_number dollar_figure postn-153429-05 cost_of_goods_sold big_number gross_profit interest capital_gain gross_income per return before special rule in sec_6501 special rule in sec_6501 add back cost_of_goods_sold dollar_figure big_number big_number dollar_figure big_number dollar_figure gross_income for sec_6501 purposes law discussion sec_6501 provides if the taxpayer omits_from_gross_income an amount properly includible therein which is in excess of percent of the amount of gross_income stated in the return the tax may be assessed or a proceeding in court for the collection of such tax may be begun without assessment at any time within years after the return was filed because we reference the code below we note that this language is the same as that in sec_275 of the code issue amount of gross_income stated in the return2 a general meaning of gross_income for purposes of sec_6501 with the exception of sec_6501 where the statute carves out a special definition for trade_or_business gross_income from the sale_of_goods or services which is not at issue here gross_income for purposes of sec_6501 is defined by reference to sec_61 see 101_tc_294 n under sec_61 only the gain from the sale of property is included in gross_income and not the entire amount of the sale proceeds sec_61 the code added subsections a i and a ii to the above to end confusion about certain applications of the language that are not relevant here subsection a i defines gross_income to include cost of goods and subsection ii allows an item omitted from the computation of income on the return to nevertheless not be taken into account for purpose of the percent test if the amount was disclosed on the return in a manner that apprised the service of the nature and amount of the omitted item a tax_return ordinarily does not provide any place for stating gross_income the total income as used in the forms might in some simple cases equate with gross_income but in general as the tax_court has explained as a result of the lack of a place for stating gross_income we have dealt with the taxpayers' tax returns by determining whether one or another item was properly an item_of_gross_income within the appropriate contemporary statutory definition of gross_income 116_tc_31 postn-153429-05 includes in its nonexclusive list of items that constitute gross_income a g ains derived from dealings in property sec_61 treasury regulations further define these property gains as athe excess of the amount_realized over the unrecovered cost or other basis for the property sold or exchanged sec_1_61-6 which is in accordance with sec_1001 see schneider v commissioner tcmemo_1985_139 in which the court rejected the taxpayer’s attempt to include the gross_proceeds from a sale at a capital_loss in the amount of gross_income stated in the return the definition of gross_income under sec_6501 may have to take account of special meanings provided in other parts of the code in addition to that provided in sec_61 eg an exclusion of income an example of a provision providing a special meaning for gross_income is one that provides beneficial treatment for capital_gains under sec_117 of the code prior to the revenue act of only percent of recognized capital_gains was taken into account in computing net_income and corresponding treatment was provided for recognized losses the courts held that for purposes of sec_6501’s predecessor sec_275 of the code only percent of such gains had to be shown on the return for the gross_income to be considered fully stated see 45_bta_1104 we think it evident that the term ‘gross income’ as used in sec_275 supra refers to the statutory gross_income required to be reported on the return maloy was cited with approval in 338_us_692 ndollar_figure a case which applied sec_117 of the code to a limitation for charitable_contributions that was based on gross_income in benedict the supreme court found that the treatment of the half not taken into account under sec_117 of the code was not addressed in the code the legislative_history or administrative practice and therefore sought the purposes of the applicable sections of the code and adopted that construction which best gives effect to those purposes u s pincite the court held that the half not to be taken into account was excluded from statutory gross_income citing maloy the nature of the capital_gains benefit in sec_117 of the code was changed by the revenue act of from an exclusion to a deduction from gross_income thereafter the courts held that all of the recognized capital_gain is includable in gross_income for purpose of the extended statute of limitation see 44_tc_80 acq 1965_2_cb_6 in which the tax_court noted that maloy is no longer controlling authority due to revenue act of sec_117 of the code was carried into the code as sec_1202 sec_1202 was repealed by the tax_reform_act_of_1986 and currently the capital_gains benefit is generally provided neither by an exclusion nor a deduction but instead by the application of special rates to various categories of capital_gain see sec_1 this does not affect the conclusion in roschuni that generally all capital_gain is includible in gross_income however in a partial exclusion was enacted as sec_1202 for gain from certain small_business stock held by noncorporate taxpayers the partial exclusion provided for in sec_1202 is similar to the partial exclusion at postn-153429-05 issue in maloy following the reasoning in maloy gross_income for purposes of sec_6501 does not include the portion of capital_gain excluded by sec_1202 b treatment of capital_loss transactions for purposes of sec_6501 sec_63 defines taxable_income generally as gross_income minus the deductions allowed by chapter of the code sec_161 provides that in computing taxable_income under sec_63 there shall generally be allowed as deductions the items specified in chapter part iv of the code sec_1001 provides that the gain from the sale_or_other_disposition of property is the excess of the amount_realized over the adjusted_basis for determining gain and the loss is the excess of the adjusted_basis for determining loss over the amount_realized sec_165 which is in chapter part iv of the code provides a deduction for any loss sustained during the tax_year and not_compensated_for_by_insurance_or_otherwise sec_165 provides however that losses from sales or exchanges of capital assets that is capital losses shall be allowed only to the extent allowed in sec_1211 and sec_1212 under sec_1211 a corporation is allowed to apply otherwise deductible capital losses to the extent of capital_gains sec_1211 allows noncorporate taxpayers to do the same and in addition allows a deduction of up to dollar_figure of any excess married taxpayers filing separately are limited to dollar_figure any capital_loss that exceeds these limitations ie a net_capital_loss see sec_1222 is carried back or carried over to other years under sec_1212 if an individual has a single capital_transaction for a year that results in a dollar_figure loss there is no argument for having the dollar_figure sec_165 deduction reduce gross_income for purposes of sec_6501 the treatment of a capital_loss in the determination of gross_income for purposes of the extended assessment statute was established under the code in 7_tc_263 aff’d 168_f2d_994 6th cir the taxpayer reported net long-term gain_or_loss from sale_or_exchange of capital assets - loss big_number for the tax_year t c pincite the tax_court upheld the taxpayer's contention that gross_income must be computed without any deduction for the long-term_capital_loss stating that nothing is contained in any of the provisions of sec_22 the code’s predecessor of sec_61 requiring an adjustment to be made in the computation of gross_income on account of capital losses provision for deduction of such losses is found in subsection g of sec_23 entitled ‘deductions from gross_income ’3 code sec_23 contained provisions similar to current sec_165 and g postn-153429-05 t c pincite the tax_court concluded that it seems clear from these provisions that capital losses form no part of the gross_income but are to be deducted from gross_income in arriving at net_income t c pincite green was cited with approval in benedict u s pincite ndollar_figure and in northern ind pub serv co t c pincite the same reasoning was followed in the schneider memorandum_decision thus in arriving at 'gross income stated in the return' under sec_6501 petitioners' computation is unaffected by capital losses sustained or gross_proceeds derived from dealing in real_property emphasis added neither green nor schneider explicitly discussed the effect of sec_1211 or its predecessor on the definition of gross_income however as the reference in sec_165 makes clear sec_1211 is simply a provision that limits the amount of a deduction it does not change a sec_165 deduction to an exclusion offset or other type of adjustment_to_gross_income accordingly for purposes of sec_6501 the netting procedure in sec_1211 has no effect on the gross_income stated in the return while the effect of the netting procedure for purposes of the extended statute_of_limitations has not been directly addressed by the courts the service did argue that capital_gains netting did not affect gross_income in 251_f2d_764 7th cir a case concerning personal_holding_company_income for the tax_year at issue was a code provision that defined personal holding income as the portion of the gross_income which consists of gains from futures transactions the taxpayer argued that the provision required a netting or an offsetting of those futures transactions that resulted in gain and those that resulted in loss with the inclusion of the single composite gain in gross_income the service argued as follows that the general statutory scheme of the code supported a contrary answer further respondent contends it is obvious from usage throughout chapter one that the term 'gains' in itself does not mean a netting of gains and losses he points out that in sec_117 the predecessor of sec_1211 the term 'gains' is used as distinguished from 'losses' where the code provides that 'in the case of a corporation losses from sales or exchanges of capital assets shall be allowed only to the extent of gains from such sales or exchanges ' the same section provides in addition that in the case of a corporation the excess of gains from sales or exchanges of capital assets over the losses from such sales or exchanges is 'net capital_gain ' sec_117 see sec_1222 and defining capital_gain_net_income and net_capital_gain respondent urges and the tax_court found that the term 'gains' would not be used by green focused on whether gross_income should be reduced by the dollar_figure capital_loss which may have been net of gains if there were such gains they should have been included in gross_income and the issue should have been whether the full amount of loss should have been taken into account as a negative_amount the primary issue in schneider was whether the taxpayer could include only the amount_realized without regard to basis in gross_income postn-153429-05 congress to refer to the concept of 'net capital gain' as contended by petitioner and that if congress had meant 'net capital gain' it would have said just that finally respondent points out that sec_111 of the code the predecessor of sec_1001 obviously envisioned a separate computation of gain_or_loss from each sale of an asset as a preliminary to the addition of gains to gross_income and subsequent deduction of losses f 2d pincite the court adopted the taxpayer's position citing the specific purpose of the personal_holding_company provisions and the fact that congress had changed the statute in what the court felt was a clarification however the service’s analysis of the structure of the1939 code is relevant for purposes of the subject issue because the same reasoning applies to the interpretation of sec_6501 under the 1986_code and supports the position that capital losses do not reduce gross_income for that purpose as noted in the excerpt from sicanoff quoted above in addition to sec_1211 the code contains certain other netting procedures that are used in the determination of the character of capital_gains_and_losses and which capital_gains_tax rate will apply for example under sec_1231 gains and losses from certain assets and transactions are netted to determine whether the gains and losses are capital or ordinary in nature and sec_1 and perform a number of netting procedures to determine the rates at which different types of capital_gains will be taxed however like sec_1211 these provisions do not affect the basic character of a capital_loss or a sec_1231 loss as a sec_165 deduction that is taken into account in determining taxable_income under sec_63 not gross_income under sec_61 we note that while a netting approach might favor the service in regard to determining the amount of stated gross_income it might work against the service in determining the amount of omitted gross_income for purposes of sec_6501 if the capital_gains_and_losses were net and a gain transaction was not reported then if the taxpayer was still left with a net_capital_loss after the inclusion of gain the taxpayer might argue there was no omission of gross_income as the inclusion of the gain item did not increase the stated gross_income but only decreased the amount of stated loss the service would be left arguing that the meaning of gross_income for purposes of determining what is stated in the return is not consistent with that for determining if gross_income has been omitted we believe that the interpretation that captures the omission in such a case is more consistent with the purpose of sec_6501 see eg 82_tc_546 of capital_gain included in determining both amount stated and amount omitted citing roschuni accordingly we believe method b is the correct method for determining gross_income stated in the return it appears that the service previously argued that the netting of capital items reduces gross_income for purposes of sec_6501 see 84_tc_203 n we do not address respondent's alternative contention that petitioners' commodities gains and losses should postn-153429-05 issue omission of gross_income for sec_6501 purposes as discussed in connection with issue the same treatment of capital_gains_and_losses should normally apply for both determining the amount stated in the return and the amount omitted from the return the service’s adjustment for a sales transaction may result in the complete elimination of a loss ie the service may find that the amount_realized was understated or basis was overstated the inflation of a deduction will not cause an omission_of_income if the service’s adjustment only eliminates the loss compare green t c pincite capital losses form no part of the gross_income but are to be deducted from gross_income in arriving at net_income for example if a return reports a dollar_figure loss on a sale resulting from an amount_realized of dollar_figure and a basis of dollar_figure and the service adjusts the basis down to dollar_figure resulting in no gain_or_loss on the sale there is no omission of gross_income if however the service’s adjustment of a sales transaction reporting a loss goes beyond simply eliminating the loss and results in a gain the amount of that unreported gain constitutes an omission of gross_income for purposes of sec_6501 for example if in the preceding example the service adjusts the basis down to dollar_figure resulting in dollar_figure of gain on the sale there is an omission of dollar_figure please call john moran of cc pa apjp b02 at if you have questions regarding this memorandum be offset and that petitioners' thus had no gains from dealings in commodities under sec_61 as explained in this memorandum we disagree with this approach
